

	

		II

		109th CONGRESS

		1st Session

		S. 1015

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide for cooperative governing of individual health insurance coverage

		  offered in interstate commerce.

	

	

		1.Short titleThis Act may be cited as Health Care Choice Act of

			 2005.

		2.Specification of

			 constitutional authority for enactment of lawThis Act is enacted pursuant to the power

			 granted Congress under article I, section 8, clause 3, of the United States

			 Constitution.

		3.FindingsCongress finds the following:

			(1)The application of numerous and significant

			 variations in State law impacts the ability of insurers to offer, and

			 individuals to obtain, affordable individual health insurance coverage, thereby

			 impeding commerce in individual health insurance coverage.

			(2)Individual health insurance coverage is

			 increasingly offered through the Internet, other electronic means, and by mail,

			 all of which are inherently part of interstate commerce.

			(3)In response to these issues, it is

			 appropriate to encourage increased efficiency in the offering of individual

			 health insurance coverage through a collaborative approach by the States in

			 regulating this coverage.

			(4)The establishment of risk-retention groups

			 has provided a successful model for the sale of insurance across State lines,

			 as the acts establishing those groups allow insurance to be sold in multiple

			 States but regulated by a single State.

			4.Cooperative governing

			 of individual health insurance coverage

			(a)In

			 generalTitle XXVII of the

			 Public Health Service Act (42 U.S.C.

			 300gg et seq.) is amended by adding at the end the following new part:

				

					DCooperative

				governing of individual health insurance coverage

						2795.DefinitionsIn this part:

							(1)Primary

				StateThe term primary

				State means, with respect to individual health insurance coverage

				offered by a health insurance issuer, the State designated by the issuer as the

				State whose covered laws shall govern the health insurance issuer in the sale

				of such coverage under this part. An issuer, with respect to a particular

				policy, may only designate one such State as its primary State with respect to

				all such coverage it offers. Such an issuer may not change the designated

				primary State with respect to individual health insurance coverage once the

				policy is issued, except that such a change may be made upon renewal of the

				policy. With respect to such designated State, the issuer is deemed to be doing

				business in that State.

							(2)Secondary

				StateThe term

				secondary State means, with respect to individual health insurance

				coverage offered by a health insurance issuer, any State that is not the

				primary State. In the case of a health insurance issuer that is selling a

				policy in, or to a resident of, a secondary State, the issuer is deemed to be

				doing business in that secondary State.

							(3)Health

				insurance issuerThe term

				health insurance issuer has the meaning given such term in section

				2791(b)(2), except that such an issuer must be licensed in the primary State

				and be qualified to sell individual health insurance coverage in that

				State.

							(4)Individual

				health insurance coverageThe

				term individual health insurance coverage means health insurance

				coverage offered in the individual market, as defined in section

				2791(e)(1).

							(5)Applicable

				State authorityThe term

				applicable State authority means, with respect to a health

				insurance issuer in a State, the State insurance commissioner or official or

				officials designated by the State to enforce the requirements of this title for

				the State with respect to the issuer.

							(6)Hazardous

				financial conditionThe term

				hazardous financial condition means that, based on its present or

				reasonably anticipated financial condition, a health insurance issuer is

				unlikely to be able—

								(A)to meet obligations to policyholders with

				respect to known claims and reasonably anticipated claims; or

								(B)to pay other obligations in the normal

				course of business.

								(7)Covered

				lawsThe term covered

				laws means the laws, rules, regulations, agreements, and orders

				governing the insurance business pertaining to—

								(A)individual health insurance coverage issued

				by a health insurance issuer;

								(B)the offer, sale, and issuance of individual

				health insurance coverage to an individual; and

								(C)the provision to an individual in relation

				to individual health insurance coverage of—

									(i)health care and insurance related

				services;

									(ii)management, operations, and investment

				activities of a health insurance issuer; and

									(iii)loss control and claims administration for

				a health insurance issuer with respect to liability for which the issuer

				provides insurance.

									(8)StateThe term State means only the

				50 States and the District of Columbia.

							(9)Unfair claims

				settlement practicesThe term

				unfair claims settlement practices means only the following

				practices:

								(A)Knowingly misrepresenting to claimants and

				insured individuals relevant facts or policy provisions relating to coverage at

				issue.

								(B)Failing to acknowledge with reasonable

				promptness pertinent communications with respect to claims arising under

				policies.

								(C)Failing to adopt and implement reasonable

				standards for the prompt investigation and settlement of claims arising under

				policies.

								(D)Failing to effectuate prompt, fair, and

				equitable settlement of claims submitted in which liability has become

				reasonably clear.

								(E)Refusing to pay claims without conducting a

				reasonable investigation.

								(F)Failing to affirm or deny coverage of

				claims within a reasonable period of time after having completed an

				investigation related to those claims.

								(10)Fraud and

				abuseThe term fraud

				and abuse means an act or omission committed by a person who, knowingly

				and with intent to defraud, commits, or conceals any material information

				concerning, one or more of the following:

								(A)Presenting, causing to be presented or

				preparing with knowledge or belief that it will be presented to or by an

				insurer, a reinsurer, broker or its agent, false information as part of, in

				support of or concerning a fact material to one or more of the

				following:

									(i)An application for the issuance or renewal

				of an insurance policy or reinsurance contract.

									(ii)The rating of an insurance policy or

				reinsurance contract.

									(iii)A claim for payment or benefit pursuant to

				an insurance policy or reinsurance contract.

									(iv)Premiums paid on an insurance policy or

				reinsurance contract.

									(v)Payments made in accordance with the terms

				of an insurance policy or reinsurance contract.

									(vi)A document filed with the commissioner or

				the chief insurance regulatory official of another jurisdiction.

									(vii)The financial condition of an insurer or

				reinsurer.

									(viii)The formation, acquisition, merger,

				reconsolidation, dissolution or withdrawal from one or more lines of insurance

				or reinsurance in all or part of a State by an insurer or reinsurer.

									(ix)The issuance of written evidence of

				insurance.

									(x)The reinstatement of an insurance

				policy.

									(B)Solicitation or acceptance of new or

				renewal insurance risks on behalf of an insurer reinsurer or other person

				engaged in the business of insurance by a person who knows or should know that

				the insurer or other person responsible for the risk is insolvent at the time

				of the transaction.

								(C)Transaction of the business of insurance in

				violation of laws requiring a license, certificate of authority or other legal

				authority for the transaction of the business of insurance.

								(D)Attempt to commit, aiding or abetting in

				the commission of, or conspiracy to commit the acts or omissions specified in

				this paragraph.

								2796.Application of

				law

							(a)In

				generalThe covered laws of

				the primary State shall apply to individual health insurance coverage offered

				by a health insurance issuer in the primary State and in any secondary State,

				but only if the coverage and issuer comply with the conditions of this section

				with respect to the offering of coverage in any secondary State.

							(b)Exemptions from

				covered laws in a secondary StateExcept as provided in this section, a

				health insurance issuer with respect to its offer, sale, renewal, and issuance

				of individual health insurance coverage in any secondary State is exempt from

				any covered laws of the secondary State (and any rules, regulations,

				agreements, or orders sought or issued by such State under or related to such

				covered laws) to the extent that such laws would—

								(1)make unlawful, or regulate, directly or

				indirectly, the operation of the health insurance issuer operating in the

				secondary State, except that any secondary State may require such an

				issuer—

									(A)to pay, on a nondiscriminatory basis,

				applicable premium and other taxes (including high risk pool assessments) which

				are levied on insurers and surplus lines insurers, brokers, or policyholders

				under the laws of the State;

									(B)to register with and designate the State

				insurance commissioner as its agent solely for the purpose of receiving service

				of legal documents or process;

									(C)to submit to an examination of its

				financial condition by the State insurance commissioner in any State in which

				the issuer is doing business to determine the issuer’s financial condition,

				if—

										(i)the State insurance commissioner of the

				primary State has not done an examination within the period recommended by the

				National Association of Insurance Commissioners; and

										(ii)any such examination is conducted in

				accordance with the examiners’ handbook of the National Association of

				Insurance Commissioners and is coordinated to avoid unjustified duplication and

				unjustified repetition;

										(D)to comply with a lawful order

				issued—

										(i)in a delinquency proceeding commenced by

				the State insurance commissioner if there has been a finding of financial

				impairment under subparagraph (C); or

										(ii)in a voluntary dissolution

				proceeding;

										(E)to comply with an injunction issued by a

				court of competent jurisdiction, upon a petition by the State insurance

				commissioner alleging that the issuer is in hazardous financial

				condition;

									(F)to participate, on a nondiscriminatory

				basis, in any insurance insolvency guaranty association or similar association

				to which a health insurance issuer in the State is required to belong;

									(G)to comply with any State law regarding

				fraud and abuse (as defined in section 2795(10)), except that if the State

				seeks an injunction regarding the conduct described in this subparagraph, such

				injunction must be obtained from a court of competent jurisdiction; or

									(H)to comply with any State law regarding

				unfair claims settlement practices (as defined in section 2795(9));

									(2)require any individual health insurance

				coverage issued by the issuer to be countersigned by an insurance agent or

				broker residing in that Secondary State; or

								(3)otherwise discriminate against the issuer

				issuing insurance in both the primary State and in any secondary State.

								(c)Clear and

				conspicuous disclosureA

				health insurance issuer shall provide the following notice, in 12-point bold

				type, in any insurance coverage offered in a secondary State under this part by

				such a health insurance issuer and at renewal of the policy, with the 5 blank

				spaces therein being appropriately filled with the name of the health insurance

				issuer, the name of primary State, the name of the secondary State, the name of

				the secondary State, and the name of the secondary State, respectively, for the

				coverage concerned:

								‘This policy is issued by _____ and

				is governed by the laws and regulations of the State of _____, and it has met

				all the laws of that State as determined by that State’s Department of

				Insurance. This policy may be less expensive than others because it is not

				subject to all of the insurance laws and regulations of the State of _____,

				including coverage of some services or benefits mandated by the law of the

				State of _____. Additionally, this policy is not subject to all of the consumer

				protection laws or restrictions on rate changes of the State of _____. As with

				all insurance products, before purchasing this policy, you should carefully

				review the policy and determine what health care services the policy covers and

				what benefits it provides, including any exclusions, limitations, or conditions

				for such services or benefits.’.(d)Prohibition on

				certain reclassifications and premium increases

								(1)In

				generalFor purposes of this

				section, a health insurance issuer that provides individual health insurance

				coverage to an individual under this part in a primary or secondary State may

				not upon renewal—

									(A)move or reclassify the individual insured

				under the health insurance coverage from the class such individual is in at the

				time of issue of the contract based on the health-status related factors of the

				individual; or

									(B)increase the premiums assessed the

				individual for such coverage based on a health status-related factor or change

				of a health status-related factor or the past or prospective claim experience

				of the insured individual.

									(2)ConstructionNothing in paragraph (1) shall be construed

				to prohibit a health insurance issuer—

									(A)from terminating or discontinuing coverage

				or a class of coverage in accordance with subsections (b) and (c) of section

				2742;

									(B)from raising premium rates for all policy

				holders within a class based on claims experience;

									(C)from changing premiums or offering

				discounted premiums to individuals who engage in wellness activities at

				intervals prescribed by the issuer, if such premium changes or

				incentives—

										(i)are disclosed to the consumer in the

				insurance contract;

										(ii)are based on specific wellness activities

				that are not applicable to all individuals; and

										(iii)are not obtainable by all individuals to

				whom coverage is offered;

										(D)from reinstating lapsed coverage; or

									(E)from retroactively adjusting the rates

				charged an individual insured individual if the initial rates were set based on

				material misrepresentation by the individual at the time of issue.

									(e)Prior offering

				of policy in primary StateA

				health insurance issuer may not offer for sale individual health insurance

				coverage in a secondary State unless that coverage is currently offered for

				sale in the primary State.

							(f)Licensing of

				agents or brokers for health insurance issuersAny State may require that a person acting,

				or offering to act, as an agent or broker for a health insurance issuer with

				respect to the offering of individual health insurance coverage obtain a

				license from that State, except that a State many not impose any qualification

				or requirement which discriminates against a nonresident agent or

				broker.

							(g)Documents for

				submission to State insurance commissionerEach health insurance issuer issuing

				individual health insurance coverage in both primary and secondary States shall

				submit—

								(1)to the insurance commissioner of each State

				in which it intends to offer such coverage, before it may offer individual

				health insurance coverage in such State—

									(A)a copy of the plan of operation or

				feasibility study or any similar statement of the policy being offered and its

				coverage (which shall include the name of its primary State and its principal

				place of business);

									(B)written notice of any change in its

				designation of its primary State; and

									(C)written notice from the issuer of the

				issuer’s compliance with all the laws of the primary State; and

									(2)to the insurance commissioner of each

				secondary State in which it offers individual health insurance coverage, a copy

				of the issuer’s quarterly financial statement submitted to the primary State,

				which statement shall be certified by an independent public accountant and

				contain a statement of opinion on loss and loss adjustment expense reserves

				made by—

									(A)a member of the American Academy of

				Actuaries; or

									(B)a qualified loss reserve specialist.

									(h)Power of courts

				To enjoin conductNothing in

				this section shall be construed to affect the authority of any Federal or State

				court to enjoin—

								(1)the solicitation or sale of individual

				health insurance coverage by a health insurance issuer to any person or group

				who is not eligible for such insurance; or

								(2)the solicitation or sale of individual

				health insurance coverage by, or operation of, a health insurance issuer that

				is in hazardous financial condition.

								(i)State powers To

				enforce State laws

								(1)In

				generalSubject to the

				provisions of subsection (b)(1)(G) (relating to injunctions) and paragraph (2),

				nothing in this section shall be construed to affect the authority of any State

				to make use of any of its powers to enforce the laws of such State with respect

				to which a health insurance issuer is not exempt under subsection (b).

								(2)Courts of

				competent jurisdictionIf a

				State seeks an injunction regarding the conduct described in paragraphs (1) and

				(2) of subsection (h), such injunction must be obtained from a Federal or State

				court of competent jurisdiction.

								(j)States’

				authority To sueNothing in

				this section shall affect the authority of any State to bring action in any

				Federal or State court.

							(k)Generally

				applicable lawsNothing in

				this section shall be construed to affect the applicability of State laws

				generally applicable to persons or corporations.

							2797.Primary State must

				meet Federal floor before issuer may sell into secondary StatesA health insurance issuer may not offer,

				sell, or issue individual health insurance coverage in a secondary State if the

				primary State does not meet the following requirements:

							(1)The State insurance commissioner must use a

				risk-based capital formula for the determination of capital and surplus

				requirements for all health insurance issuers.

							(2)The State must have legislation or

				regulations in place establishing an independent review process for individuals

				who are covered by individual health insurance coverage unless the issuer

				provides an independent review mechanism functionally equivalent (as determined

				by the primary State insurance commissioner or official) to that prescribed in

				the Health Carrier External Review Model Act of the National

				Association of Insurance Commissioners for all individuals who purchase

				insurance coverage under the terms of this part.

							2798.Enforcement

							(a)In

				generalSubject to subsection

				(b), with respect to specific individual health insurance coverage the primary

				State for such coverage has sole jurisdiction to enforce the primary State’s

				covered laws in the primary State and any secondary State.

							(b)Secondary

				State’s authorityNothing in

				subsection (a) shall be construed to affect the authority of a secondary State

				to enforce its laws as set forth in the exception specified in section

				2796(b)(1).

							(c)Court

				interpretationIn reviewing

				action initiated by the applicable secondary State authority, the court of

				competent jurisdiction shall apply the covered laws of the primary

				State.

							(d)Notice of

				compliance failureIn the

				case of individual health insurance coverage offered in a secondary State that

				fails to comply with the covered laws of the primary State, the applicable

				State authority of the secondary State may notify the applicable State

				authority of the primary

				State.

							.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to individual health insurance coverage offered,

			 issued, or sold after the date of the enactment of this Act.

			5.SeverabilityIf any provision of the Act or the

			 application of such provision to any person or circumstance is held to be

			 unconstitutional, the remainder of this Act and the application of the

			 provisions of such to any other person or circumstance shall not be

			 affected.

		

